Citation Nr: 1754739	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent posttraumatic stress disorder (PTSD) prior to July 5, 2016 and to a rating in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 5, 2016.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 1987, and from October 1988 to October 1992.  He also had additional service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's PTSD, for the period prior to July 5, 2016, has been manifested by occupational and social impairment with deficiencies in most areas, but not by total social and occupational impairment. 

2.  For the period from July 5, 2016, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total social and occupational impairment.




CONCLUSIONS OF LAW

1.  For the period prior to July 5, 2016, the criteria for a 70 percent but no higher rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).  

2.  For the period from July 5, 2016, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veteran was provided with 38 USCA § 5103(a)-compliant notices at several points in the appeal, most recently in February 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See 38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's PTSD is rated under DC 9411.  Pursuant to this diagnostic code, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

The symptoms listed in the various levels of rating criteria in § 4.130 are non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vasquez-Claudio v. Shinskei, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the symptoms listed at the various levels of rating criteria in § 4.130 are deemed by VA to be representative of the corresponding levels of occupational and social deficiency.  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 722, at 18-19 (Decided May 19, 2017).  Thus, the fact that a claimant has a symptom listed in one evaluation level without an analogue at lower evaluation levels indicates that the presence of that symptom alone may be cause for finding that the claimant's condition meets that particular level of disability.  Id.   at 19.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. §4. 125 (2013).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

III.  Factual Background

On an October 2007 VA Psychiatrist Note, the Veteran reported that there are days that he got irritated at work and he informs his supervisor who lets coworkers know to steer clear.  The Veteran denied any suicidal or homicidal ideations or hallucinations or delusions.  

On a May 2008 VA Psychiatric follow-up, the Veteran reported symptoms of depression due to losing his job and his wife's pregnancy.  The examiner indicated that the Veteran's mood was depressed, affect restricted, and thoughts linear.  The Veteran reported suicidal and homicidal ideations without plan or intent.  The Veteran denied any audio or visual hallucinations.  The examiner indicated a history of impulsivity and anger control.  The examiner diagnosed bipolar disorder. 

On a September 2008 Virginia Department of Rehabilitative Services Psychology Report, the Veteran reported that he had been married twice and that he got along well with his current wife.  The Veteran indicated that he bathed and dressed himself daily and is independent with basic activities of daily living.  The Veteran noted that he has one good friend and that he has always been a loner.  The Veteran indicated that sometimes he felt like doing everything and sometimes he did not feel like doing anything and that he stayed in bed.  The Veteran reported hypervigilance and an exaggerated startled response.   The examiner indicated that the Veteran was pleasant and cooperative, speech clear, spontaneous, goal-directed and articulate.  The examiner noted that the Veteran did not report any difficulty with impulse control.  The Veteran denied any compulsive thoughts or obsessive thinking.  The Veteran acknowledged suicidal thoughts during his depressive episodes and that he once tried to kill himself five or six years ago.  The Veteran reported homicidal thoughts during his irritable moods and that he has tried to act on them numerous times.  A GAF score of 53 was assigned.  

On a March 2009 Suicide Risk Assessment Screening, the Veteran denied any current suicidal or homicidal ideations.  The Veteran reported that the last time he suffered from a homicidal ideation was in August and it was directed at his grandson's father.  The Veteran indicated that they got into a fight and that the Veteran occasionally has thoughts of harming this man but he denied any current intent or plan.   

On an April 2009 VA Mental Health Counseling Note, the Veteran denied any suicidal or homicidal ideations.  

At a September 2009 VA Mental Health Consultation, the examiner reported that the Veteran was mildly depressed and anxious.  The examiner indicated that the Veteran was oriented to time, person and place.  A GAF score of 40 was assigned.  

On a December 2009 VA Mental Health Outpatient Note, the Veteran reported that his relationship with his wife is so-so.  The examiner noted that the Veteran's affect and mood were euthymic and not manic, hypomanic or psychotic.  A GAF of 45 was assigned.  

At a March 2010 PTSD examination, the Veteran reported nightmares, hyperstartled response, avoidance and previous symptoms of depressed mood, anger, and irritability.  The Veteran indicated that his current marital relationship was rough.  The Veteran noted that he was physically aggressive towards his wife about three years ago when she struck him and he choked her until she passed out.  The Veteran reported that he generally got along well with his children except for his one stepdaughter.  The Veteran indicated that he gets along well with his sibling and family with the exception of his mother.  The Veteran noted that he does have some social interaction and that he has two friends with whom he enjoys playing pool.  

The examiner reported that the Veteran's affect was within normal limits and mood appeared generally euthymic.  The examiner indicated no impairment of thought processing or communication.  The Veteran denied any hallucinations or delusions.  The Veteran denied any current suicidal or homicidal ideations although the previous history of both reported by the Veteran was noted.  The Veteran reported no current thoughts or intent of harming himself or anyone else.  The Veteran was noted to be oriented to time and place and personal hygiene appeared adequate.  The examiner indicated that memory was intact and that there were no obsessive compulsive behaviors.  

The examiner explained that the Veteran meets the criteria for PTSD and bipolar disorder and that a number of the Veteran's past psychiatric admissions had to do with his bipolar disorder flare-ups, although more recently the Veteran has been complaining more of some PTSD symptoms and went through a PTSD treatment program.  The examiner noted a number symptoms overlap, including some depressed mood, anger, and irritability, although the symptoms of bipolar disorder generally involve mood swings from depression to irritable to hypomanic.  The examiner reported that the Veteran's PTSD symptoms that are separate include nightmares, memories of wartime trauma, being distressed at reminders of war, hyperstartled response, and avoidance behavior.  The Veteran denied any panic attacks.  The examiner diagnosed the Veteran with bipolar disorder and PTSD.  A GAF of 58 was assigned.   

At a July 2010 VA PTSD Examination, the Veteran reported startled response, hypervigilance, occasional depression and frequent anxiety.  The Veteran reported that he feels that his current marriage is doomed as there are many conflicts along with his wife not being understanding of his PTSD condition, having no interest or involvement in his treatment and complaining about his PTSD episodes.  The Veteran reported that he will play with his young daughter and do some yardwork.  The Veteran noted that he participates in a pool league that meets twice a week.  The Veteran indicated that he talks to his eldest daughter almost daily.  

The examiner noted that the Veteran was oriented to person, place and time and his affect was flat with euthymic mood within normal limits.  The examiner indicated that the Veteran did not have any significant impairment of thought processing or communication.  The Veteran denied any delusions or hallucinations.  The Veteran reported panic attacks and related that he was informed by a physician that his seizures are pseudo seizures and in reality are panic attacks, occurring two or three times a week.  The Veteran noted occasional suicidal ideations and homicidal ideations.  The examiner diagnosed the Veteran with chronic, moderate, PSTD.  A GAF score of 58 was assigned.  The examiner reported that there did not seem to be any significant changes in severity to the Veteran's PTSD since his recent PTSD examination in March 2010.  The examiner opined that the Veteran's PTSD symptoms appeared to be moderate at the time of the examination with no changes since his last examination in March 2010.  

On an August 2010 VA Mental Health Outpatient Note, the examiner reported that the Veteran's speech was coherent and mood was constricted and blunt.  The examiner assessed that the Veteran was mildly depressed.  A GAF score of 45 was assigned.   

In a December 2010 Statement in Support of Claim, the Veteran reported that he has fought suicidal and homicidal ideations that are almost unbearable.  The Veteran noted that his PTSD has caused him to lose a very good paying job, family and loved ones.  The Veteran indicated that he lost his first marriage because it was hard to bond with his wife and that he was about to lose his second marriage.   

On a February 2011 VA Mental Health Outpatient Note, the examiner assessed that the Veteran was fairly stable, with some blunt and constricted affect and mildly paranoid.  The examiner indicated that the Veteran was not manic, psychotic, or suicidal.  A GAF of 45 was assigned.  

On an April 2011 VA Mental Health Outpatient Note, the examiner reported that the Veteran was pleasant, friendly, and affect and mood seemed euthymic.  The examiner assigned a GAF score of 45.  

On a May 2011 VA Mental Health Outpatient Note, the examiner reported that the Veteran's speech was coherent.  The Veteran denied any looseness of association.  A GAF of 45 was assigned.  

On a December 2011 VA Mental Health Outpatient Note, the examiner reported that the Veteran was not manic, hypomanic or psychotic, and speech was coherent, relevant, and appropriate.  A GAF of 45 was assigned.  

On a May 2012 VA PTSD examination, the Veteran reported difficulty falling or staying asleep, hypervigilance, exaggerated startled response, panic attacks occurring weekly or less often, and chronic sleep impairment.  The Veteran noted little episodes of depression.  The Veteran reported that he has a three year old child who is his "buddy" and three older daughters with whom he gets along well with except one.  The Veteran indicated that he argues a lot with his wife and that it is not a happy marriage and they will separate.  The Veteran reported that he stays to himself most of the time, shoots pool at home and that he plays amateur league pool and teaches pool.  The Veteran indicated that he started going back to church.  The Veteran noted that he avoids crowds.  The examiner opined that the Veteran's PTSD was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner diagnosed PTSD and bipolar disorder.  A GAF of 65 was assigned.  

In an October 2012 Addendum opinion, the May 2012 VA examiner opined that the Veteran has two diagnoses, bipolar disorder and PTSD.  The examiner reported that the assessment of the Veteran's current ability to function in an occupational environment and functional limitations solely due to his PTSD was impossible to answer and there was no way of accurately determining what percentage of functioning and limitations are due to each disorder.  

On a January 2013 VA Form 9, the Veteran stated that his PTSD has caused a greater strain on his personal relationships.  The Veteran noted that he was going through his second divorce and that the relationship with his children has deteriorated.  

On an August 2015 VA PTSD examination, the Veteran reported symptoms of anxiety, panic attacks that occur weekly or less often, hypervigilance, exaggerated startled response, and sleep disturbance.   The Veteran reported that he has been separated from his wife for almost three years and he now lives alone.  The Veteran indicated that his wife got fed up with his anger and depression.  The Veteran noted that he goes to see his three year old daughter every day and he is in contact with two of three older daughters.  The Veteran indicated that he lost his family, separating from his wife who has their daughter as a result of his depression and PTSD.  The Veteran continues to play pool as part of an amateur league.  The examiner noted that the Veteran grooming and hygiene were good, mood euthymic, affect was congruent.  The Veteran's thought process was logical and thought content appeared to be within normal limits.  The Veteran denied any hallucinations or delusions.  The Veteran's insight and judgment were good.  The Veteran denied any suicidal or homicidal ideations and there were no safety concerns present.  The examiner indicated that the Veteran's symptoms of irritability and social withdrawal were attributable to his bipolar disorder.  

The examiner noted that it was impossible to assess the Veteran's current ability to function in an occupational environment and functional limitations solely due to his PTSD.  The examiner indicated that the Veteran has two co-occurring disorders, both of which contribute to his ability to function in an occupational environment.  The examiner indicated that the Veteran's PTSD symptoms were far more extensive than his bipolar disorder symptoms.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In an October 2015 Statement in Support of Claim, the Veteran's wife, A.W., stated that it was not easy living with the Veteran.  A.W. reported that the Veteran could be very sweet one minute and very mean the next minutes.  A.W. noted that one time she put her arm on the Veteran's shoulder on the way to the bathroom and he came behind her and choked her.  A.W. reported that the Veteran threaten to kill A.W.'s daughter.  A.W. indicated that she feared for her life during their marriage.  

On a July 2016 VA PTSD examination, the Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of mood or motivation, irritable behavior and angry outbursts, hypervigilance, exaggerated startled response, and problems with concentration.  The Veteran reported a strong relationship with all of his children.  The examiner indicated that the Veteran's speech was coherent, mood and affect were congruent, insight and judgement were intact.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported recent suicidal thinking and that he was currently under a safety plan with his treatment provide.  The Veteran denied any current suicidal or homicidal ideations.  The examiner indicated that although the Veteran has a clinical history of bipolar disorder, the Veteran did not currently present with symptoms that would warrant such a diagnosis at the current examination.  The examiner noted that the Veteran did not appear to any threat of danger of or injury to self or others.  

At an August 2017 Board Hearing, the Veteran reported that he lived alone with his dog and it provided a lot less triggers.  The Veteran indicated that he did go and visit his father two or three times a month.  The Veteran reported that he did not participate in any social activities.  The Veteran indicated that he did his own shopping and cooking.  The Veteran reported that there were days when he would stay in bed all day.  The Veteran noted that his wife did not understand his PTSD.  The Veteran indicated that he had been arguing with his wife all the time.  The Veteran reported an incident with his wife where she smacked him and he choked her.  The Veteran indicated that he was currently going through divorce proceedings with his wife.  

IV.  Analysis 

The Veteran is currently rated at 50 percent for his service-connected PTSD prior to July 5, 2016.  

After a review of the evidence, the Board finds that the evidence warrants a rating of 70 percent for PTSD for the entire appeal period.  

The weight of the competent and credible evidence shows that the service-connected PTSD does cause social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's PTSD symptoms were manifested by ongoing symptoms of suicidal ideations, sleep impairment, depression, disturbances of motivation and mood, intrusive and distressing memories, and difficulty in adapting to stressful circumstances and an inability to maintain effective relationships.  Those symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating. 

Moreover, the Veteran's treatment records, his own written statements, and the March 2010, July 2010, May 2012, August 2015, and July 2016 VA examinations all indicate that the Veteran had suicidal ideations.  Suicidal ideations are a symptom that features in the criteria for a 70 percent schedular evaluation for PTSD without an analogue in the lower criteria.  Consequently, the Board finds that this symptom is representative of a 70 percent disability rating for PTSD or occupational social and occupational impairment with deficiencies in most areas.  Bankhead, at 18-19.  

Although there is medical evidence that characterizes the Veteran's PTSD symptoms as more mild to moderate and falling within a 30 to 50 percent evaluation, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise, at least with regard to the medical opinions as to the occupational and social impairment caused by the Veteran's psychiatric symptoms.  

Important to the Board in this case is that the March 2010 VA examiner's opinion, in conjunction with the opinion from the August 2015 VA examiner, demonstrates to the Board that the Veteran's symptoms of PTSD are indistinguishable from symptoms of his bipolar disorder.  The Board notes that when it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In a October 2012 Addendum opinion, the May 2012 VA examiner opined that the assessment of the Veteran's current ability to function in an occupational environment and functional limitations solely due to his PTSD was impossible to answer and there was no way of accurately determining what percentage of functioning and limitations are due to each disorder.  

In addition, the August 2015 VA examiner opined that it was impossible to assess the Veteran's current ability to function in an occupational environment and functional limitations solely due to his PTSD as the Veteran has two co-occurring disorders, both of which contribute to his ability to function in an occupational environment.  However, the examiner indicated that the Veteran's PTSD symptoms were far more extensive than his bipolar disorder symptoms.  Thus, the Board shall consider all of the Veteran's psychiatric symptoms in assigning a rating for PTSD.  See Mittleider at 182.

Taking such evidence into account, and with resolution of doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has been manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood.  

The Board has also considered the GAF scores assigned to the Veteran.  The Veteran's PTSD therapy records have indicated GAF scores ranging from 40 -53.  The Veteran was assigned a GAF score of 53 in September 2008, 40 in September 2009, 45 in December 2009, 45 in August 2010, 45 in February 2011, 45 in April 2011, 45 in May 2011, and 45 in December 2011.  These scores are within a range indicative of serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran was assigned a GAF score of 58 during the March 2010 PTSD examination, a GAF score of 58 during the July 2010 PTSD examination, and a GAF score of 65 May 2012 PTSD examination.  These scores are within a range indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, given the Veteran's underlying daily impairment appears more compatible with having deficiencies in most areas, the Board finds that the higher 70 percent rating is still warranted.  

The Board finds that the Veteran's symptoms, at their worst, however, never approached the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.  In addition, there has been no showing in other symptomatology that would similarly result in such occupational and social impairment to warrant a total disability rating for PTSD. 

As such, a 70 percent rating, but not higher, is warranted for the entire period on appeal.

ORDER

An initial rating of 70 percent evaluation for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 

A rating in excess of 70 percent for PTSD is denied.


REMAND

As discussed above, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD disability prior to July 5, 2016.  As such, the Veteran now meets the minimum schedular criteria for TDIU prior to July 5, 2016.  Thus, consideration of his claim for a total rating based on individual unemployability prior to July 5, 2016 is warranted.  Given that the effective date of the 70 percent rating for the Veteran's PTSD is still to be determined, the Veteran's TDIU claim is "inextricably intertwined" with the other claim.  See Smith (Daniel) v. Gober, 236 F. 3d 1370 (Fed. Cir. 2001).  A decision on the issue of entitlement to TDIU is deferred pending resolution of the Veteran's effective date for an increased rating for PTSD as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU prior to July 5, 2016.  

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


